DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eyraud et al. (US 2017/0089436), in view of Holker et al. (US 2009/0260464), as evidenced by Schwarzbach (US 2014/0000395) and Bode et al. (DE 4202510).
Regarding claim 1, Eyraud discloses an actuating cylinder, comprising: a housing (12); an actuation rod (14) mounted to be longitudinally movable relative to said housing, said actuation rod having a first rod end and a second rod end; a push tube (shown in fig. 1 on the outer end of rod 14) connected to said first rod end; a screw mechanism 40) formed with an external thread and connected to said second rod end (para. 33); an electric motor (16) having a stator (20) and a rotatable rotor shaft (24) formed with an internal thread (para. 33), said rotor shaft being disposed around said screw (para. 33); a plurality of rolling elements (42) engaged between said internal and external threads (paras. 33, 34), wherein a rotational movement of said rotor shaft is converted into a linear movement in translation of said screw and of said actuation rod (para. 35); a lubrication channel having three portions respectively extending coaxially through centers of said push tube, said actuation rod, and said screw (unlabeled but channel is shown in fig. 1, with “portions” located respectively left, centered, and right along the coaxial), said lubrication channel being formed with an outlet portion opening to the external thread of said screw (unlabeled but shown in fig. 1, on the right portion of the channel nearest 42).  
Eyraud does not disclose wherein said lubrication channel being formed with an inlet portion opening to an external surface of said push tube and said inlet portion being provided with a temporary plug or nipple.
Holker teaches a lubrication channel (62) formed with an inlet portion (60) that is open to an external surface (figs. 6-8) of a push tube (54) and said inlet portion being provided with a temporary plug or nipple (para. 40). 
Further, the disclosure of Holker evidences, in para. 39, that such an arrangement of a lubrication inlet portion provides the advantage of replenishing lubrication without e.g., fig. 1) and Schwarzbach (e.g., fig. 1), one of ordinary skill in the art would be familiar with actuators having centrally-located lubrication channels and externally-accessible ports.
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of a lubrication channel that is open to an external surface of the push tube and provided with a temporary plug or nipple, such as taught by Holker, in combination with the structure of Eyraud, for the purpose of providing a mechanism for replenishing lubrication to the force transmitting components without accessing the internal components of the actuator (Holker, para. 39). The combination of Eyraud and Holker necessarily results in the remaining limitations, to include: said inlet portion (Holker, 60) extending radially (Holker, fig. 2) from said respective portion extending coaxially through said center of said push tube (Eyraud, fig. 1) to said external surface of said push tube (as suggested by the combination of Holker and Eyraud). 
Regarding claim 2, the combination of Eyraud and Holker suggests the actuating cylinder according to claim 1, wherein said push tube is formed with a lubrication channel portion of said lubrication channel being a blind hole that is open axially towards said actuation rod (Holker, figs. 6-8).  
Regarding claim 3, the combination of Eyraud and Holker suggests the actuation cylinder according to claim 1, wherein said screw is formed with a lubrication channel portion of said lubrication channel being a blind hole that is open axially towards said actuation rod (the suggested combination, including the unlabeled central channel structure shown in fig. 1 of Eyraud, reads on the limitations).  
Regarding claim 7, the combination of Eyraud and Holker suggests the actuating cylinder according to claim 1, wherein said actuation rod is formed with a bore that is open axially towards said push tube on a forward axial side, and is open axially towards said screw on a rear axial side (the suggested combination, including the unlabeled central channel structure shown in fig. 1 of Eyraud, reads on the limitations).  
Regarding claim 8, the combination of Eyraud and Holker suggests the actuating cylinder according to claim 7, wherein said lubrication channel comprises an axial cylindrical tube extending through said bore of said actuation rod (fig. 1 of Eyraud shows an axial cylindrical tube structure in the unlabeled central channel structure).  
Regarding claim 9, the combination of Eyraud and Holker suggests the actuating cylinder according to claim 8, wherein said axial cylindrical tube comprises a first end connected to said lubrication channel portion of said push tube (the suggested combination, including the unlabeled central channel structure shown in fig. 1 of Eyraud, reads on the limitations).  
Regarding claim 10, the combination of Eyraud and Holker suggests the actuating cylinder according to claim 8, wherein said axial cylindrical tube comprises a second end connected to a lubrication channel portion of said lubrication channel formed in said screw (the suggested combination, including the unlabeled central channel structure shown in fig. 1 of Eyraud, reads on the limitations).  
Regarding claim 11, the combination of Eyraud and Holker suggests the actuating cylinder according to claim 1, wherein said inlet portion extends radially (Holker, figs. 6-8).  
Regarding claim 12, the combination of Eyraud and Holker suggests the actuating cylinder according to claim 1, wherein said outlet portion extends radially (Eyraud, fig. 1).  
Regarding claim 13, the combination of Eyraud and Holker suggests the actuating cylinder according to claim 1, wherein said housing comprises a main body, a front cover, and a rear cover (Eyraud, 12a-c, fig. 1).  
Regarding claim 14, the combination of Eyraud and Holker suggests the actuating cylinder according to claim 1, further comprising at least one bearing for guiding a rotation of said rotor shaft and for supporting said rotor shaft with respect to said housing (Eyraud, 30, 32, 34).  
Regarding claim 15, the combination of Eyraud and Holker suggests the actuating cylinder according to claim 1, wherein said rolling elements of said screw mechanism are Eyraud, para. 33).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Eyraud et al. (US 2017/0089436), Holker et al. (US 2009/0260464), as evidenced by Schwarzbach (US 2014/0000395), Bode et al. (DE 4202510), in view of Benoit et al. (US 2006/0101929).
Regarding claims 4, 5, the combination of Eyraud and Holker suggests the actuating cylinder according to claim 1, but lacks the teaching wherein said push tube is screwed to said actuation rod; wherein said screw is screwed to said actuation rod.
Benoit teaches a fitted connection head 11 attached to a tubular longitudinal portion 10 by screwing into its bore (para. 22). 
Further, it is officially noticed that mechanically attaching elements using screw connections is long-known in the mechanical arts for the purpose of providing a mechanical connection between elements that can be disassembled. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the screw connection as taught by Benoit in combination with the structure suggested by Eyraud, Holker, in order to realize the claimed limitations, for the purpose of providing a mechanical connection between elements that can be disassembled.  

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive.  The thrust of Applicant’s arguments is that Holker’s “channel for the access fitting 60 … does not radially extend down to a center of the workpiece connection member 45” (Remarks, page 10, first paragraph). This is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.1
Please see the mapping of the art in the body of the rejection above, which has been updated to provide more clarity with respect to Applicant’s remarks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)